Title: To James Madison from Edward Tiffin, 7 August 1813 (Abstract)
From: Tiffin, Edward
To: Madison, James


7 August 1813, “Treasury department General Land Office.” “The 7th Section of the Act of Congress of the 25th of April 1812 entitled ‘An Act for ascertaining the titles and claims to Lands in that part of Louisiana which lies east of the River Mississippi and Island of New Orleans.’ provides that the Land Commissioners shall, under such instructions at [sic] the Secretary of the Treasury may with the approbation of the President of the United States, transmit to them in relation thereto, prepare or cause to be prepared, Abstracts from the records of the claims filed with them—in order to be laid before Congress for their determination thereon, and the Act of the same date, for establishing a General Land Office in the department of the Treasury transferring this duty to the Commissioner, I have now the honor to submit for Your approbation, instructions to the Commission[er]s accordingly.”
